LAND, J.
Defendant was charged on information with carrying concealed weapons, and was released on an appearance bond in the sum of $150, with the usual conditions. The bond was duly forfeited at the next term of court and judgment rendered in solido against the defendant and his two sureties, who on the same day moved to set aside the judgment on the same grounds urged by them in the case of State v. Thomas Reames, 66 South. 3931 (No. 20773), this day handed down. The motion was overruled, and the sureties have appealed.
We do, not think that we have any jurisdiction of this appeal, as neither the offense nor the amount in dispute are within our jurisdiction. In misdemeanor cases our jurisdiction is determined by the punishment actually imposed and not by punishment which may or may not be imposed. See Const. 1913, art. 85.
As the appeal is Of a quasi criminal character, the Court of Appeals is without jurisdiction in the premises, and hence the appeal cannot be transferred to that court.
Appeal dismissed.

Ante, p. 48.